962 F.2d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry WILSON, Plaintiff/Appellant,v.Don HELLING, Counselor Baca, Ltd. Budge and C/O Odell,Defendants/Appellees.
No. 91-15286.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 14, 1992.*Decided May 8, 1992.

1
Before CYNTHIA HOLCOMB HALL and WIGGINS, Circuit Judges, and MUECKE, District Court Judge**


2
MEMORANDUM***


3
Appellant Wilson, a pro se inmate, appeals from the District Court's dismissal of his § 1983 action for failure to state a claim upon which relief can be granted, based on the running of the applicable statute of limitations.


4
Wilson claims that the District Court erred in applying Nevada's personal injury statute of limitations to Wilson's civil rights action, and improperly dismissed his lawsuit.   We disagree.


5
The District Court's ruling on the appropriate statute of limitations is a question of law to be reviewed de novo by this Court.   Sheet Metal Workers International Assoc, Local No. 359 v. Arizona Mechanical & Stainless, Inc., 863 F.2d 647, 650 (9th Cir.1988).


6
Civil rights actions brought pursuant to 42 U.S.C. § 1983 are to be characterized as personal injury actions for statute of limitations purposes.   Wilson v. Garcia, 471 U.S. 261, 276 (1985).   In claims arising under 42 U.S.C. § 1983, the state's general or residual personal injury statute of limitations period applies.   Owens v. Okure, --- U.S. ----, 109 S.Ct. 573, 582 (1989).


7
In Nevada, the statute of limitations for personal injury actions is two years.   Nev.Rev.Stat. § 11.190(4)(e).   The events that gave rise to the claims asserted in the amended complaint occurred on January 16, 1988 and January 26, 1988.   Wilson filed his complaint with the District Court on March 15, 1990, approximately two months beyond the two year limitations period.1


8
The District Court did not err in dismissing Wilson's complaint.   AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable C.A. Muecke, Senior United States District Judge for the District of Arizona, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Contrary to Wilson's contentions, the applicable statutory language does not provide for a suspension in the computation of the limitation period